       Case 1:19-cv-00017-DAD-BAM Document 56 Filed 08/07/20 Page 1 of 1



1
2
3
4                                    UNITED STATES DISTRICT COURT

5                                  EASTERN DISTRICT OF CALIFORNIA

6    FRESHKO PRODUCE SERVICES, INC.,                  )   Case No.: 1:19-cv-00017-DAD-BAM
                                                      )
7                   Plaintiff,                        )
                                                      )   ORDER CONTINUING INITIAL
8           v.                                        )   SCHEDULING CONFERENCE
9                                                     )
     ILA PRODUCTS, INC., et al.,
                                                      )
10                                                    )
                    Defendants.                       )   Date:      October 7, 2020
11                                                    )   Time:      9:00 AM
                                                      )   Courtroom: 8 (BAM)
12                                                    )
13
14          In light of Plaintiff’s Status Report filed on July 31, 2020 (Doc. No. 54), the Initial Scheduling
15   Conference currently set for August 11, 2020, is CONTINUED to October 7, 2020 at 9:00 AM in
16   Courtroom 8 (BAM) before the undersigned. At least one (1) week prior to the conference,
17   Plaintiff shall file a status report addressing the status of settlement and any other pertinent matters.
18   The parties are encouraged to appear at the conference by telephone with each party using the
19   following dial-in number and access code: dial-in number 1-877-411-9748; access code 3219139.
20          The Clerk of Court is directed to serve a copy of this order on Defendants Jamie Gibson and
21   Kathy Gibson at their addresses of record. In light of Defendants’ pro se status, counsel for Plaintiff is
22   further requested to notify Defendants of the continuance telephonically as soon as practicable.
23
24   IT IS SO ORDERED.
25
        Dated:     August 7, 2020                               /s/ Barbara    A. McAuliffe            _
26                                                        UNITED STATES MAGISTRATE JUDGE
27
28

                                                          1
